Per Curiam. This claim was filed pursuant to Ch. 48, Sec. 281 et seq., Ill.Rev.Stat., 1971, “Law Enforcement Officers and Firemen Compensation Act.” The Court is in receipt of the Application for Benefits and Statement of Supervising Officer, as well as an investigative report by the Illinois Attorney General’s office. Based upon these documents the Court finds as follows: That the claimant, Joan Gallowitch, is the wife.of the decedent and is the named beneficiary under the Application for Benefits. That the decedent, Robert L. Gallo-witch, was a policeman with the City of Chicago Police Department, engaged in the scope of duty on May 24,1972, within the meaning of Section 282 of the aforecited act. On said date he suffered a gunshot wound in the left side of his chest while attempting to apprehend a burglar in the process of holding up an Illinois Bell Telephone truck in an alley at 8649 S. Cottage. Officer Gallowitch died of his wounds at 2:40 p.m. on May 24, 1972. The Court further finds that the Attorney General’s office in its investigation has determined that this claim is within the scope of the above cited statutes: “Section 282 (e) ‘killed in the line of duty’ means losing one’s life as a result of injury received in the active performance of duties as a law enforcement officer or fireman if the death occurs within one year from the date the injury was received and if that injury arose from violence or other accidental cause . . .” IT IS HEREBY ORDERED that the sum of $10,000.00 (TEN THOUSAND DOLLARS) be, and the same hereby is, granted to Joan Gallowitch, as wife and next of kin of the decedent, Robert L. Gallowitch.